         Case 2:19-mc-00034-PA-PLA Document 12 Filed 03/14/19 Page 1 of 5 Page ID #:522


                   1   LATHAM & WATKINS LLP
                       Peter A. Wald (Bar No. 85705)
                   2    peter.wald@lw.com
                       Gavin M. Masuda (Bar No. 260480)
                   3    gavin.masuda@lw.com
                       Nicole C. Valco (Bar No. 258506)
                   4    nicole.valco@lw.com
                       Eric Chen (Bar No. 287046)
                   5    eric.chen@lw.com
                       505 Montgomery Street, Suite 2000
                   6   San Francisco, California 94111
                       Telephone: (415) 391-0600
                   7   Facsimile: (415) 395-8095
                   8   Attorneys for Defendant Deloitte & Touche LLP
                   9
                                             UNITED STATES DISTRICT COURT
              10
                                           CENTRAL DISTRICT OF CALIFORNIA
              11
              12
                       LAWRENCE P. CIUFFITELLI, for              CASE NO. 2:19-mc-00034
              13       himself and as Trustee of
                       CIUFFITELLI REVOCABLE TRUST,
              14       et al.,                                   PROOF OF SERVICE
              15                       Plaintiffs,
                             v.
              16
                       DELOITTE & TOUCHE LLP;
              17       EISNERAMPER LLP; SIDLEY
                       AUSTIN LLP; TONKON TORP LLP;
              18       TD AMERITRADE, INC.;
                       INTEGRITY BANK & TRUST; and
              19       DUFF & PHELPS, LLC,
              20                       Defendants
              21
                       Underlying Case: Ciuffitelli, et al. v.
              22       Deloitte & Touche LLP, et al. 3:16-cv-
                       00580-AC (D. Or.)
              23
              24
              25
              26
              27
              28
                                                                                      PROOF OF SERVICE
ATTORNEYS AT LAW
 SAN FRANCISCO
         Case 2:19-mc-00034-PA-PLA Document 12 Filed 03/14/19 Page 2 of 5 Page ID #:523


                   1                             PROOF OF SERVICE
                   2
                                I am employed in the County of Los Angeles, State of California. I
                   3   am over the age of 18 years and not a party to this action. My business address
                       is Latham & Watkins LLP, 355 South Grand Avenue, Suite 100, Los Angeles,
                   4
                       CA 90071.
                   5
                                On March 14, 2019, I served the following documents described as:
                   6
                   7   DEFENDANT DELOITTE & TOUCHE LLP’S NOTICE OF MOTION
                   8   AND MOTION TO COMPEL NON-PARTY CLIFTONLARSONALLEN
                       WEALTH ADVISORS, LLC
                   9   JOINT STIPULATION REGARDING DEFENDANT DELOITTE &
              10       TOUCHE LLP’S MOTION TO COMPEL NON-PARTY
                       CLIFTONLARSO NALLEN WEALTH ADVISORS, LLC
              11       [PROPOSED] ORDER GRANTING DELOITTE & TOUCHE LLP’S
              12       MOTION TO COMPEL NON-PARTY CLIFTONLARSONALLEN
                       WEALTH ADVISORS, LLC
              13       DECLARATION OF GAVIN M. MASUDA IN SUPPORT OF DELOITTE
              14       & TOUCHE LLP’S MOTION TO COMPEL NON-PARTY
                       CLIFTONLARSONALLEN WEALTH ADVISORS, LLC
              15       DECLARATION OF EMILY L. SEYMORE IN OPPOSITION TO
              16       DELOITTE & TOUCHE LLP’S MOTION TO COMPEL NON-PARTY
                       CLIFTON LARSONALLEN WEALTH ADVISORS, LLC
              17       DECLARATION OF DAVID W. PORTEOUS IN OPPOSITION TO
              18       DELOITTE & TOUCHE LLP’S MOTION TO COMPEL NON-PARTY
                       CLIFTON LARSONALLEN WEALTH ADVISORS, LLC
              19
              20       CERTIFICATION AND NOTICE OF INTERESTED PARTIES

              21       DELOITTE & TOUCHE LLP’S CORPORATE DISCLOSURE
                       STATEMENT PURSUANT TO FED. R. CIV. P. 7.1
              22       NOTICE OF APPEARANCE PETER A. WALD
              23       NOTICE OF APPEARANCE NICOLE C. VALCO
              24       NOTICE OF APPEARANCE GAVIN M. MASUDA
              25       NOTICE OF APPEARANCE ERIC CHEN
              26
                       by serving a true copy of the above-described documents by E-Mail or
              27       Electronic Transmission:
                          Based on an agreement of the parties to accept service by email or electronic
              28
                                                                                        PROOF OF SERVICE
ATTORNEYS AT LAW
 SAN FRANCISCO                                               1
         Case 2:19-mc-00034-PA-PLA Document 12 Filed 03/14/19 Page 3 of 5 Page ID #:524


                   1   transmission, I caused the document(s) to be sent from e-mail address
                   2   john.eastly@lw.com to the persons at the e-mail addresses listed in the Service
                       List. I did not receive, within a reasonable time after the transmission, any
                   3   electronic message or other indication that the transmission was unsuccessful:
                           THE FERRANTI FIRM LLC                       FAEGRE BAKER DANIELS
                   4
                                                                    Emily L. Seymore
                   5      William P. Ferranti,                      311 South Wacker Drive, Suite
                          1819 SW 5th Avenue, Suite 403             4300
                   6      Portland, OR 97201                        Chicago, IL 60606
                          Telephone: (503) 877-9220                 Telephone: (312) 212-6500
                   7      Email: wpf@ferrantiappeals.com            Facsimile: (312) 212-6501
                                                                    Email:Emily.seymore@faegrebd.co
                   8      -And –                                    m
                                                                    Attorneys for Non-Party
                   9      Linda T. Coberly                          CliftonLarsonAllen Wealth
                          Catherine W. Joyce                        Advisors, LLC
              10          Joanna Rubin Travalini
                          WINSTON & STRAWN LLP
              11          35 West Wacker Drive
                          Chicago, IL 60601
              12          Telephone:(312) 558-5600
                          Email: lcoberly@winston.com
              13                cjoyce@winston.com
                                jtravalini@winston.com
              14
                          Attorneys for Defendant EisnerAmper
              15          LLP
              16         HARRANG LONG GARY RUDNICK                  HART WAGNER, LLP
                         P.C.
              17
              18         William F. Gary                            Matthew J. Kalmanson
                         william.f.gary@harrang.com                 mjk@hartwagner.com
              19         Sharon A. Rudnick,                         Lindsay Howk Duncan,
                         sharon.rudnick@harrang.com                 lhd@hartwagner.com
              20         360 E. 10th Avenue, Suite 300               1000 SW Broadway, Twentieth
                         Eugene, OR 97401-3273                      Floor
              21          Telephone:(541) 485-0220                  Portland, OR 97205
                                                                    Telephone: (503) 222-4499
              22         -And –                                     -And –

              23         Michael S. Pullos,                         Bruce M. Bettigole
                         mpullos@winston.com                        brucebettigole@eversheds-
              24         Stephen V. D’Amore,                        sutherland.com
                         sdamore@winston.com                           Nicholas Christakos,
              25         WINSTON & STRAWN LLP                          nicholaschristakos@eversheds-
                         35 West Wacker Drive                       sutherland.com
              26         Chicago, IL 60601                             EVERSHEDS SUTHERLAND
                         Telephone: (312) 558-6468                  (US), LLP
              27                                                       700 Sixth Street NW, Suite 700
                         Attorneys for Defendant Duff & Phelps,        Washington, D.C. 20001-3980
              28         LLC                                           Telephone: (202) 383-0100
                                                                       Facsimile: (202) 637-3593
                                                                                           PROOF OF SERVICE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  2
         Case 2:19-mc-00034-PA-PLA Document 12 Filed 03/14/19 Page 4 of 5 Page ID #:525


                   1
                                                                     Attorneys for Defendant TD
                   2                                               Ameritrade, Inc.
                   3
                       MARKOWITZ HERBOLD PC                        K&L GATES LLP
                   4
                   5   David. B Markowitz                          Philip S. Van Der Weele,
                       DavidMarkowitz@MarkowitzHerbold.c           phil.vanderweele@klgates.com
                   6   om                                          One SW Columbia Street, Suite
                       Jeffrey M. Edelson,                         1900
                   7   JeffEdelson@MarkowitzHerbold.com            Portland, OR 97258
                       Chad M. Colton,                             Phone: 503-228-3200
                   8   ChadColton@MarkowitzHerbold.com
                        1211 S.W. Fifth Avenue, Suite 3000         Attorneys for Defendant Tonkon
                   9    Portland, OR 97204                         Torp LLP
                        Telephone: 503-295-3085
              10
                       -And –
              11
                       Brad D. Brain,
              12       Brad.brian@mto.com
                       Bruce A. Abbott,
              13       Bruce.abbott@mto.com
                       Kevin L. Brady
              14       Kevin.Brady@mto.com
                       Trevor N. Templeton
              15       Trevor.templeton@mto.com
                       MUNGER, TOLLES & OLSON LLP
              16       355 South Grand Avenue, 35th Floor
                       Los Angeles, CA 90071
              17       Telephone: 213-683-9100
              18       Attorneys for Defendant Sidley Austin
                       LLP
              19
              20       LANE POWELL PC                              STOLL STOLL BERNE
                                                                   LOKTING & SHLACHTER P.C
              21                                                   Keith A. Ketterling,
                       Milo Petranovich,                           kketterling@stollberne.com
              22       Peter D. Hawkes,                            Timothy S. DeJong,
                       SreeVamshi C. Reddy,                        tdejong@stollberne.com
              23       601 S.W. Second Avenue, Suite 2100          Jacob S. Gill,
                       Portland, OR 97204                          jgill@stollberne.com
              24       Telephone: 503.778.2100                     Nadia H. Dahab
                                                                   ndahab@stollberne.com
              25       Attorneys for Defendant Integrity Bank      209 S.W. Oak Street, Fifth Floor
                       & Trust                                     Portland, Oregon 97204
              26                                                   Telephone: (503) 227-1600
                                                                   Facsimile: (503) 227-6840
              27
                                                                   HAGENS BERMAN SOBOL
              28                                                   SHAPIRO LLP
                                                                                        PROOF OF SERVICE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 3
         Case 2:19-mc-00034-PA-PLA Document 12 Filed 03/14/19 Page 5 of 5 Page ID #:526



                     1
                                                                    Steve W. Berman
                     2                                              steve@hbsslaw.com
                                                                    Karl P. Barth
                     3                                              karlb@hbsslaw.com
                                                                    1918 Eighth Avenue, Suite 3300
                     4                                              Seattle, Washington 98101
                                                                    Telephone: (20b) 623-7292
                     5                                              Facsimile: (206) 623-0594
                     6                                                Attorne_ys for Plaintiffs
                                                                    Lawrence P. Ciuffitelli, et al.
                     7
                     8             I declare that I am employed in the office of a member of the Bar of,
                         or permitted to practice before, this Court at whose direction the service was
                     9   made and declare under penalty of perjury under the laws of the State of
                   10    California that the foregoing is true and correct.

                   11
                   12             Executed on March 14, 2019, at Los Angeles, California.

                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LATHAM•WATKINSu,                                                                           PROOF OF SERVICE
  ATTORNEYS AT LAW
   SAN FRANCISCO                                                4
